Case 1:17-Cr-OOO47-DLC Document 175 Filed 11/26/18 Page 1 of 2
Case 1:17-cr-00047-DLC Document 174 Filed 11/21/18 Page 1 of 2
U.S. Department of Justice

  

United States Atforney
Southern Dis£rict ofNew York

 

Tl`re .S'z'l\'r'o J. Moh'o Bzrr`!di`ng
One Sm'm /lndrew 's Pla:a
New York, New York 10007

 

 

 

 

 

Novernber 21 , 2018

VIA ECF
The Honorable Denise L. Cote l.l§ii;'*€ `SDNY
United States District Judge D '} j jr "‘ 7
United States District Court for the E:§C§;:\_;h§;l:?

Southern District ofNeW Yorl< g “' 'i' “`“‘“UC‘M“LY FiL-ED
Daniel Patrici< Moynihan DGC #5 ______WW

United States Courthouse DATB FiLEDS il ’.Q §§ 329 §§
500 Pearl Street, Roorn 1610 . " "_'

 

 

 

 

NeW Yorl<, NeW York 10007

Re: Uniled Smtes v. Mahmoud Thiam
17 Cr. 47 (DLC)

Dear Judge Cote:

The Government respectfully submits this letter pursuant to the Court’s November 15,
2018 Order directing the parties to consuit and submit to the Court a joint proposal for further
proceedings in this matter. As set forth below, the Govemment is likely to file a motion to dismiss
the petition filed by Sociedade Saboeira de Nacala (“Claimant”) for lack of standing The
Government proposes filing this motion by no later than December 10, 2018 With the remainder
of the motion schedule as set forth below. Should the Government elect not to tile the motion to
dismiss, the parties respectfully request 90 days from December 10, 2018, until March lO, 2019,
to complete all fact discovery.

By way of background, Claimant filed its Petition on April 8, 2018 asserting, among other
things, that it is “the legal and intended owner” of the real property that is the subject of the
forfeiture order entered in this case. (See Goldsmith Aff.1[ ll (dl<t.# 158); Rajahussen Aff. 11 ll
(di<t.# l59)). However, as evidence at trial demonstrated, the Claimant transferred the property to
another entity, Amer Holdings, PTE, Ltd. in or about May 2012. (GX 203, 204). Accordingly, it
appears that the Claiinant does not own the property (or, more precisely, the proceeds of the sale
of the property by Dutchess County) and therefore has no standing to tile a petition claiming an
interest in the property. ln his November 12, 2018 letter to the Court, counsel for Claimant
concedes that the property appears to have been transferred to Amer Holdings in or about 2012
and that, as a result, “it appears as though SSdN’s standing to continue litigating this claim may
be mootcd.” (dkt.# 172).

Given these facts, the Government is likely to tile a motion to dismiss the Petition for lack
of standing The parties therefore propose the following schedule for the court’s consideration:

 

Case 1:17-cr-OOO47-DLC Document 175 Filed 11/26/18 Page 2 of 2
Case 1:17-cr-00047-DLC Document 174 Filed 11/21/18 Page 2 of 2

Page 2

Should the Governrnent elect to tile a motion to dismiss based upon lack of
standing, it shall tile such motion by December 10, 2018.

The Claimant’s response Will be due by January 7, 2019.

The Government’s reply will be due by January 21, 2019.

Should the Government choose not to file a motion to dismiss for lack of standing,
the parties will have 90 days from that date, until March 10, 2019, to complete fact
discovery in anticipation of further dispositive motions or, if necessary, a hearing

I have consulted with Aaron Goldsmith, Esq., counsel for the Claimant, Who concurs in
this proposal The Govemment therefore respectfuliy requests that the Court so~order the above
schedule.

Respectfully submitted,
GEOFFREY S. BERi\/IAN
United States Attorney

By: /s/
Elisha Kobre
Assistant United States Attomey
Telephone: (212) 637-2599

 

cc: Aaron Goldsmith, Esq. (via ECF)

dowd

law

W”. 539 EW/JJ

 

